

Exhibit 10.1
 
INDEPENDENT CONSULTING AGREEMENT


This Independent Consulting Agreement (“Agreement”), effective as of February 1,
2007 (“Effective Date”) is entered into by and between White Peak Capital Group,
Inc. (herein referred to as the “Company” or “WPC”) and Tsvi Katsir (herein
referred to as the “Consultant”).


RECITALS


WHEREAS, the Company is a subsidiary of a public corporation, Brampton Crest
International, Inc. (the “Parent”) interested in the services to be provided by
the Consultant; and


WHEREAS, Company desires to engage the services of Consultant to represent the
company in the set and execution of the Company’s business plan;


NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:


1. Term of Consultancy. Company hereby agrees to retain the Consultant to act in
a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company commencing immediately and ending three (3)
months after the date herein. Following the term herein, the Company and Tsvi
may enter into a definitive employment agreement.


2. Duties of Consultant. The Consultant agrees that it will generally provide
the following services, which shall include but not be limited to the services
listed below, through the diligent commercial efforts during the term specified
in Section 1, above.



 
·
Manage WPC and serve as an officer and/or director if requested.

     

 
·
Coordinate completion of web site by website consultant

     

 
·
Research the finance industry in order to identify the best loans for WPC to get
involved with.

     

 
·
Conduct due diligence on potential borrowers

     

 
·
Complete 8K for WPC

     

 
·
Complete PPM for capital raise

     

 
·
Meet with lenders to review leverage and loan requirements for WPC

     

 
·
Prepare alternate projections for WPC assuming the availability of various
amounts of equity and debt

     

 
·
Interact with accounting and legal professionals regarding the 8K, 10K and PPM

     

 
·
Identify additional merger and acquisition candidates. and conduct preliminary
due diligence

     

 
·
Create new strategic relations with other individuals and financial
institutions.

     

 
·
Assist in lining up financing possibilities in cooperation with Ross Manella.

     

 
·
Assist in filing any regulatory filing.

     

 
·
Assist any other financing requirements of BRCI and WPC



 
 

--------------------------------------------------------------------------------

 
 
3.Allocation of Time and Energies. The Consultant hereby promises to perform and
discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its financial and public
relations and communications activities, so long as such activities are in
compliance with applicable securities laws and regulations. Consultant and staff
shall diligently and thoroughly provide the consulting services required
hereunder. Although no specific hours-per-day requirement will be required,
Consultant and the Company agree that Consultant will perform the duties set
forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the costs to be incurred by the Consultant and the benefits to be
received by the Company are expected to occur within or shortly after the first
two months of the effectiveness of this Agreement. It is explicitly understood
that neither the price of the Company’s common stock, nor the trading volume of
the Company’s common stock hereunder measure Consultant’s performance of its
duties. It is also understood that the Company is entering into this Agreement
with Consultant, a corporation and not any individual member or employee
thereof, and, as such, Consultant will not be deemed to have breached this
Agreement if any member, officer or director of the Consultant leaves the firm
or dies or becomes physically unable to perform any meaningful activities during
the term of the Agreement, provided the Consultant otherwise performs its
obligations under this Agreement.


4. Remuneration.



4.1
(a) For undertaking this engagement, and for other good and valuable
consideration, the Company agrees to issue, or have issued, to the Consultant an
option to purchase Two hundred thousand (200,000) shares of the Company’s Parent
Common Stock (the “Option”) at a price equal to the offering price in the
initial private placement memorandum or public offering. The Option shall be
delivered at the time the offering of the private placement or public offering
is commenced, whichever is sooner.



(b) The Company agrees to pay, for the duration of this Agreement, unless this
Agreement is terminated, $10,000, payable in increments of three payments of
$3,333.33. First payment payable at the execution date of this agreement, second
payment on April 1st and third on May 1st, 2007 




4.2 The Company understands and agrees that Consultant has represented that it
has foregone significant opportunities to accept this engagement and that the
Company derives substantial benefit from the execution of this Agreement and the
ability to announce its relationship with Consultant. Consultant agrees and
understands that if the during the term of this Agreement, Consultant performs
substantial services for any direct competitor of the Company, then the Options
issued to Consultant hereunder will be forfeited.


4.3 In connection with the acquisition of the Options, Consultant represents and
warrants to Company, to the best of its/his knowledge, as follows:


(a) Consultant has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning an investment in the Options, and any additional information that the
Consultant has requested.


(b) Consultant is an accredited investor, as that term is defined in Regulation
D promulgated under the Securities Act.


(c) Consultant is acquiring the Options for the Consultant’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.


 
 

--------------------------------------------------------------------------------

 
5. Non-Assignability of Services. Consultant’s services under this contract may
be assigned by Company to any entity with which Company merges or which acquires
the Company or substantially all of its assets wherein the Company becomes a
minority constituent of the combined Company. In the event of such merger or
acquisition, all compensation to Consultant herein under the schedules set forth
herein shall remain due and payable, and any compensation received by the
Consultant may be retained in the entirety by Consultant, all without any
reduction or pro-rating and shall be considered and remain fully paid and
non-assessable. Notwithstanding the non-assignability of Consultant’s services,
Company shall assure that in the event of any merger, acquisition, or similar
change of form of entity, that its successor entity shall agree to complete all
obligations to Consultant, including the provision and transfer of all
compensation herein, and the preservation of the value thereof consistent with
the rights granted to Consultant by Company herein. Consultant shall not assign
its rights or delegate its duties hereunder without the prior written consent of
Company.


6. Expenses. Consultant agrees to pay for all its own expenses (phone, travel,
mailing, faxing, labor, etc.), but not including extraordinary items (luncheons
or dinners to large groups of investment professionals, investor conference
calls, print advertisements in publications, etc.) which extraordinary items
shall be approved in advance by the Company in writing prior to Company 
 
7. Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation. The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney's fees as incurred with respect thereto resulting from
Consultant's communication or dissemination of any said information, documents
or materials excluding any such claims or litigation resulting from Consultant's
communication or dissemination of information not provided or authorized by the
Company. Consultant warrants and represents that all oral communications,
written documents, or materials furnished to third parties by Consultant,
originating with Consultant and to the extent not mirroring material furnished
by Company, shall be accurate in all material respects. Consultant will protect,
indemnify and hold harmless Company against any claims or litigation including
any damages, liability, cost and reasonable attorneys fees as incurred with
respect thereto resulting from any claims or litigation resulting from
Consultant’s communication or dissemination of information not provided or
authorized by the Company, or from Consultant’s negligence or misconduct.


8. Representations. Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge, Consultant is not the subject of any investigation, claim, decree or
judgment involving any violation of the SEC or securities laws.


9. Legal Representation. Each of Company and Consultant represents that they
have consulted with independent legal counsel and/or tax, financial and business
advisors, to the extent that they deemed necessary.


10. Status as Independent Contractor. Consultant's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.


 
 

--------------------------------------------------------------------------------

 
 
11. Attorney's Fee. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.


12. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.


13. Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address provided to the other party.


14. Agreement Not to Disclose Trade Secrets or Confidential Information. During
the term of this Agreement and after its termination, the Consultant shall not
disclose or utilize any trade secrets, confidential information, or other
proprietary information acquired by the Consultant during the course of his
employment with the Company, its successors or assigns, or any of its
affiliates, including the Parent (collectively, the “Company Affiliates”). As
used herein, “trade secret” means the whole or any portion or phase of any
formula, pattern, device, combination of devices, source-code of any proprietary
software, or compilation of any scientific, technical or commercial information,
including any design, list of suppliers, list of customers or improvement
thereof, as well as pricing information or methodology, contractual arrangements
with vendors or suppliers, business development plans or activities, or
financial information of the Company or any of the Company Affiliates that is
for use, or is used, in the operation of the Company or any of the Company
Affiliates’ businesses that is not commonly known by or available to the public
and that derives economic value from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use and is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. The Consultant
agrees to return to the Company any and all such trade secrets, confidential
information or other proprietary information immediately upon the termination of
this Agreement.


15. Non-Solicitation of Customers and Suppliers. Consultant agrees that during
his employment hereunder, he shall not, whether as an individual or sole
proprietor, or as a principal, agent, officer, director, employer, employee,
consultant, independent contractor, partner or shareholder of any firm,
corporation or other entity or group or otherwise, directly or indirectly,
solicit the trade or business of, or trade, or conduct business with, any
customer, prospective customer, loan recipient or prospective loan recipient of
the Company for any purpose other than for the benefit of the Company.
Consultant further agrees that for two (2) years following termination of his
employment hereunder for any reason, Consultant shall not, directly or
indirectly, solicit the trade or business of, or trade, or conduct business with
any customers or suppliers, or prospective customers or suppliers, of the
Company.


16. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to activities or
remuneration under this Agreement, shall be settled by binding arbitration in
Miami Dade or Broward County, Florida, in accordance with the applicable rules
of the American Arbitration Association, Commercial Dispute Resolution
Procedures, and judgment on the award rendered by the arbitrator(s) shall be
binding on the parties and may be entered in any court having jurisdiction.


17. Amendment. No provisions of this Agreement may be amended, modified, waived
or discharged unless such amendment, waiver, modification or discharge is agreed
to in writing signed by the Executive and on behalf of the Company by such
officer as may be specifically designated by the Board. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.


 
 

--------------------------------------------------------------------------------

 
 
18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties, pertaining to the subject matter hereof, and supersedes all prior
or contemporaneous written or verbal agreements and understandings with the
Executive in connection with the subject matter hereof.


19. Governing Law. This Agreement and the rights and obligations hereunder shall
be governed by the laws of the State of Florida without regard to its conflicts
principles and the parties to this Agreement specifically consent to the
jurisdiction of the courts of the State of Florida over any action arising out
of or related to this Agreement.


20. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall, nevertheless, continue in full force and effect without being
impaired or invalidated in any way.


21. Survival. All covenants, agreements, representations and warranties made
herein or otherwise made in writing by any party pursuant hereto shall survive
the termination of this Agreement and the employment of the Executive hereunder.


22. Counterparts. This Agreement may be executed by the parties in one or more
counterparts, each of which when so executed shall be an original and all such
counterparts shall constitute one and the same instrument. Confirmation of
execution by electronic transmission of a facsimile signature page shall be
binding upon any party so confirming.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


AGREED TO:



Company:


White Peak Capital Group, Inc.


By: ________________________________
Name:
Title:



Consultant:


Tsvi Katsir


By: ________________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 